Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The abstract has been amended please see below:
ABSTRACT( Currently amended)  The present invention provides a vehicle leveling device with an upper arcuate support presenting a substantially planar surface and a lower support with an arcuate groove configured for rotational receipt of the upper arcuate support opposite the  [ said ] substantially planar surface, a rotational axis aligned with the arcuate groove and extending between a front and a rear associated with the upper arcuate support and parallel to the substantially planar surface; the upper arcuate support configured for rotation about the  [ said ]  rotational axis. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor is a method taught having an inner, outer, and intermediate frame which move relative to each other with the intermediate frame pivoting between the inner and outer, a locking mechanism configured to which is being view as means plus function being secured to a saddle  which are all claimed in combination with the other claimed limitations. 
Closest prior art Us10471768 does not a central guide, a flexible member, and a pluarality.

Closest prior art Us7290760 does not a central guide, a flexible member, and a pluarality.
Closest prior art Us6698738 does not a central guide, a flexible member, and a pluarality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 19, 2022